TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00381-CV




                                      In the Matter of K.G.




             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         NO. 185,847-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



               Michael F. White, counsel for appellant, K.G., a juvenile, filed an agreed motion to

dismiss appeal, informing this Court that K.G. no longer desires to pursue this appeal and the State

is unopposed to the dismissal of the appeal. Accordingly, we grant appellant’s motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(2).




                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

File: February 7, 2002

Do Not Publish